Order, Supreme Court, New York County (Ira Gammerman, J.), entered on or about November 17, 1993, which, insofar as appealed from, denied plaintiffs motion to amend his bills of particulars so as to reassert claims of lack of conservative care and psychic injury that had been stricken from plaintiffs original bills of particulars by a prior order of the same Justice, unanimously affirmed, without costs.
Denial of the motion was a proper exercise of discretion in view of plaintiffs unreasonable and inexcusable three-year *431delay in seeking such relief, with the motion being made some two years after plaintiff filed a note of issue. Concur—Ellerin, J. P., Rubin, Tom and Mazzarelli, JJ.